United States Securities and Exchange Commission Washington, D. C. 20549 Form 10-Q x Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the Period Ended June 30, 2014 or o Transition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the Transition Period From to Commission File Number 33-92894 ALY ENERGY SERVICES, INC. Delaware 75-2440201 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 3 Riverway, Suite 920 Houston, TX (Address of Principal ExecutiveOffices) (Zip Code) (713)-333-4000 (Registrant’s Telephone Number, including area code.) Not Applicable (Former name, Former Address and Former Fiscal year, if changed since last report.) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to the filing requirements for at least the past 90days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNox Applicable Only to Corporate Issuers Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Common Stock, $ 0.001 Par Value – 109,093,016 shares as of August 14, 2014. INDEX ALY ENERGY SERVICES, INC. Part I. Financial Information Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2014 and 2013 4 Condensed Consolidated Statement of Stockholders’ Equity for the Six Months Ended June 30, 2014 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 Part II. Other Information Item 6. Exhibits 28 Signatures 29 2 ALY ENERGY SERVICES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except shares and per share data) June 30, December 31, (Unaudited) Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, Net of Allowance for Doubtful Accounts of $113 and $90, respectively Unbilled Receivables Inventory 43 Prepaid Expenses and Other Current Assets Total Current Assets Property and Equipment, Net Intangible Assets, Net Goodwill Deferred Loan Costs, Net Deferred Tax Assets 50 Other Assets 15 17 Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts Payable $ $ Accounts Payable - Affiliates - Accrued Expenses and Other Deferred Tax Liabilities Current Portion of Long-Term Debt Current Portion of Liability for Contingent Payments - Total Current Liabilities Long-Term Debt, Net of Current Portion Deferred Tax Liabilities Liability for Contingent Payments - Other Long-Term Liabilities 32 35 Total Liabilities Commitments and Contingencies (See Note 5) Aly Operating Preferred Stock, $0.01 par value, 4,000,000 shares authorized, issued and outstanding Aly Centrifuge Preferred Stock, $0.01 par value, 7,500 authorized, 5,000 issued and outstanding as of June 30, 2014 and 0 shares authorized, issued and outstanding as of December 31, 2013 - Stockholders' Equity Common Stock, $0.001 par value, 200,000,000 shares authorized, 102,461,062 issued, and 102,456,562 outstanding as of June 30, 2014 and 100,000,000 shares authorized, 90,042,044 issued, and 90,037,544 outstanding as of December 31, 2013 92 Treasury Stock, 4,500 Shares at Cost (2
